Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 1 of 21 PageID #: 297
                                                                                           FILED
                                                                                           CLERK
                                                                                  4:09 pm, Sep 06, 2019
  UNITED STATES DISTRICT COURT                                                       U.S. DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                                  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------X                         LONG ISLAND OFFICE
  STEPHANIE ROMAN,

                            Plaintiff,                         MEMORANDUM OF
                                                               DECISION & ORDER
                   -against-                                   2:17-cv-04917 (ADS)(AKT)

  RGS FINANCIAL, INC.,

                             Defendant.
  ---------------------------------------------------------X

 APPEARANCES:

 Barshay Sanders, PLLC
 Attorneys for the Plaintiff
 100 Garden City Plaza Suite 500
 Garden City, NY 11530
        By:     David M. Barshay, Esq.,
                Jonathan Mark Cader, Esq.,
                Craig B. Sanders, Esq., Of Counsel.

 Lippes Mathias Wexler Friedman LLP
 Co-Counsel for the Defendant
 50 Fountain Plaza Suite 1700
 Buffalo, NY 14202
        By:    Brendan Hoffman Little, Esq.,
               Richard M. Scherer, Esq.,
               Thomas J. Gaffney, Esq., Of Counsel.

 Malone Frost Martin PLLC
 Co-Counsel for the Defendant
 8750 N. Central Expressway
 NorthPark Central, Suite 1850
 Dallas, TX 75231
         By:   Eugene Xerxes Martin, IV, Esq., Of Counsel.

 SPATT, District Judge:

         On August 21, 2107, plaintiff Stephanie Roman (the “Plaintiff”) commenced this action

 against defendant RGS Financial, Inc. (the “Defendant”) for alleged violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) stemming from the Defendant’s
                                                         1
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 2 of 21 PageID #: 298



 purported failure to disclose that interest, late fees and/or other fees were accruing in a collection

 letter pertaining to a debt owed by the Plaintiff.

         Presently before the Court are the parties’ cross-motions for summary judgment pursuant

 to Federal Rule of Civil Procedure (“Fed. R. Civ. P” or “Rule”) 56. For the following reasons, the

 Court denies the Plaintiff’s motion for summary judgment and grants the Defendant’s motion for

 summary judgment in its entirety.

                                         I. BACKGROUND

         The Plaintiff incurred a $3,981.89 debt (the “Debt”) to Capital One, N.A. (“Capital One”)

 at Koh’s Department Stores Inc., which was placed with the Defendant for collection on July 17,

 2016.

         On August 18, 2016, the Defendant sent a collection letter to the Plaintiff, hereinafter

 referred to as the “Letter.” The top right corner of the Letter contained an “Account Information”

 table which identified Capital One as the creditor, explained the debt was regarding Kohl’s

 Department Stores Inc., provided the amount owed, $3,981.89, and contained a “reduction offer”

 of $2,389.14. The letter stated:

         RGS Financial, Inc. has been assigned to provide a resolution on the above stated
         account. Associates are available to assist you. We're here to help you, but we need
         you to act. Please decide what works for you.

         􀀀 You can resolve your account, without talking to an associate, by visiting our
         secure, private website at https://www.myrgs.com to negotiate and pay anytime,
         day or night.

         􀀀 You can pay $3,981.89 in full or make two payments of $1,990.94 or three
         payments of $1,327.29.

         􀀀 You can resolve your account at the reduced amount of $2,389.14 or make two
         payments of $1,194.57, or three payments of $796.38.

         Call 866-941-8600 or visit us online to make alternate arrangements.

                                                      2
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 3 of 21 PageID #: 299



        We are not obligated to renew this offer. Any payments received or credits to the
        account, which are in addition to the minimum reduction amount will be retained
        and applied against your full balance.

        We're here to help, and we'd like your feedback. Please feel free to reach out to us
        with compliments, complaints or suggestions at president@rgsfinancial.com.

 ECF 1-1.

        Underneath this language, the front of the Letter stated in bold: “NOTICE: SEE

 REVERSE SIDE OF IMPORTANT INFORMATION.” At the top of the back page, the Letter

 states “IMPORTANT NOTICE,” followed by the validation notice language required by Section

 1692g of the FDCPA.

        On August 21, 2017, the Plaintiff filed a complaint alleging that the Letter violated Sections

 1692e and 1692g of the FDCPA because, in essence, it failed to disclose interest, late fees, and/or

 other fees were accruing at the time the Defendant sent the Letter.

        Discovery is complete and the parties cross-moved for summary judgment.

                                         II. DISCUSSION

 A. THE STANDARD OF REVIEW.

        Fed. R. Civ. P. 56(a) provides that a court may grant summary judgment when the “movant

 shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.”

        “A genuine issue of fact means that ‘the evidence is such that a reasonable jury could return

 a verdict for the nonmoving party.’” Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (quoting

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).

 “Where the moving party demonstrates ‘the absence of a genuine issue of material fact,’ the

 opposing party must come forward with specific evidence demonstrating the existence of a genuine

 dispute of material fact.” Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (quoting
                                                  3
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 4 of 21 PageID #: 300



 Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)). “The

 evidence of the party opposing summary judgment is ‘to be believed, and all justifiable inferences

 are to be drawn in [that party's] favor.’” Wright, 554 F.3d at 266 (parenthetically quoting Graham

 v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). However, to defeat a motion for summary judgment,

 the opposing party “must do more than simply show that there is some metaphysical doubt as to

 the material facts, and may not rely on conclusory allegations or unsubstantiated speculation.”

 F.D.I.C. v. Great Am. Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010).

        “When no rational jury could find in favor of the nonmoving party because the evidence to

 support its case is so slight, there is no genuine issue of material fact and a grant of summary

 judgment is proper.” Gallo v. Prudential Residential Servs., Ltd. P'ship, 22 F.3d 1219, 1224 (2d

 Cir. 1994).

 B. AS TO THE FAIR DEBT COLLECTION PRACTICES ACT.

        “Congress enacted the FDCPA ‘to eliminate abusive debt collection practices by debt

 collectors, to insure that those debt collectors who refrain from using abusive debt collection

 practices are not competitively disadvantaged, and to promote consistent State action to protect

 consumers against debt collection abuses.’” Vincent v. The Money Store, 736 F.3d 88, 96 (2d Cir.

 2013) (quoting 15 U.S.C. § 1692(e)); see also Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir.

 2002) (noting that the purpose of the FDCPA is “to protect consumers from deceptive or harassing

 actions taken by debt collectors”). Under the FDCPA, “any debt collector who fails to comply with

 any provision of [§ 1692] with respect to any person is liable to such person[.]” 15 U.S.C. §

 1692k(a). The act “imposes civil liability on ‘debt collector[s]’ for certain prohibited debt

 collection practices.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,

 576, 130 S. Ct. 1605, 1608, 176 L.Ed. 2d 519 (2010).

                                                 4
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 5 of 21 PageID #: 301



        With regard to FDCPA claims that are based solely on a debt collection letter from a debt

 collection agency to a consumer, the claim may be dismissed at the pleadings stage. See Greco v.

 Trauner, Cohen & Thomas, L.L.P., 412 F.3d 360, 363 (2d Cir. 2005).

        In order to successfully state a claim under the FDCPA, “‘(1) the plaintiff must be a

 ‘consumer’ who allegedly owes the debt or a person who has been the object of efforts to collect

 a consumer debt, and (2) the defendant collecting the debt is considered a ‘debt collector,’ and (3)

 the defendant has engaged in any act or omission in violation of FDCPA requirements.’” Schuh v.

 Druckman & Sinel, L.L.P., 751 F. Supp. 2d, 542, 548 (S.D.N.Y. 2010) (quoting Healy v. Jzanus

 Ltd., 2002 WL 31654571, at *2 (E.D.N.Y. Nov. 20, 2002)); Polanco v. NCO Portfolio Mgmt., Inc.,

 132 F. Supp. 3d 567, 578 (S.D.N.Y. 2015).

        Second Circuit courts evaluate FDCPA claims based upon how the “least sophisticated

 consumer” would understand the communication at issue. See Ellis v. Solomon & Solomon, P.C.,

 591 F.3d 130, 135 (2d Cir. 2010). “FDCPA protection ‘does not extend to every bizarre or

 idiosyncratic interpretation of a collection notice’ and courts should apply the [least sophisticated

 consumer] standard ‘in a manner that protects debt collectors against liability for unreasonable

 misinterpretations of collection notices.’” Easterling v. Collecto, Inc., 692 F.3d 229, 233–34 (2d

 Cir. 2012) (per curiam) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)). Thus,

 the Court will evaluate how the least sophisticated consumer would view the Letter.

 C. AS TO THE PROPRIETY OF THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT.

        The Defendant argues the Court should strike the Plaintiff’s summary judgment motion for

 failure to comply with the Court’s individual rules, hereinafter the “Individual Rules.” Relevant

 here, the Individual Rules set forth a procedure parties must follow before filing motions for

 summary judgment. The movant must first serve a Statement of Material Facts pursuant to Rule

                                                  5
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 6 of 21 PageID #: 302



 56.1 (a “Rule 56.1 Statement”) on the opponent, who must serve a counter-statement within seven

 days, or by another date specified by the Court. Individual Rule IV.D.(i). After the parties exchange

 Rule 56.1 Statements, the movant requests a pre-motion conference with the Court. Individual

 Rule IV.D.(ii). If the Court authorizes summary judgment motion practice, the Court adopts a

 briefing schedule agreed to by the parties. Individual Rule IV.D.(iii).

        According to the Defendant, the Plaintiff failed to serve a Rule 56.1 statement by the June

 22, 2018 deadline set by United States Magistrate Judge A. Kathleen Tomlinson ; never submitted

 a written request for a pre-motion conference; and failed to obtain authorization to seek summary

 judgment during the September 14, 2018 pre-motion conference, which allegedly solely related to

 the Defendant’s proposed motion. The Plaintiff argues that the Court forgave her failure to meet

 Judge Tomlinson’s deadline by issuing an order directing her to file her Rule 56.1 statement before

 the pre-motion conference. She also characterizes the Defendant’s description of the pre-motion

 conference as “disingenuous,” because she “clearly recalls” obtaining permission to move for

 summary judgment during the conference.

        The Court concurs with the Defendant that the Plaintiff failed to strictly comply with its

 Individual Rules by failing to timely serve her Rule 56.1 counterstatement or submit a written

 request for a pre-motion conference. Nonetheless, the Court will entertain the Plaintiff’s summary

 judgment motion because it shares her recollection that it authorized her filing of a cross-motion.

 Even if the Court agreed with the Defendant’s description of the pre-motion conference, it would

 be hesitant to deny the Plaintiff’s motion on that basis alone because such conferences are

 conducted off-the-record to facilitate settlement discussions. See United States v. U.S. Currency

 in Sum of Two Hundred Sixty One Thousand, Four Hundred & Eight Dollars, No. 00-cv-3028,




                                                  6
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 7 of 21 PageID #: 303



 2002 WL 827420, at *1 n.2 (E.D.N.Y. May 2, 2002) (“Pre-motion conferences are held off the

 record.”).

        The Court has “has broad discretion to determine whether to overlook a party's failure to

 comply with” its individual rules. Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001).

 Considering the Plaintiff served her cross-motion concurrently with the Defendant’s motion, and

 the legal issues raised by both motions are identical, the Court finds no surprise or prejudice

 warranting the extremely punitive remedy of striking the Plaintiff’s motion. See Spira v. Ashwood

 Fin., Inc., 358 F. Supp. 2d 150, 155 (E.D.N.Y. 2005) (deciding motion for summary judgment

 where cross-movant neglected to submit a Rule 56.1 statement).

        Therefore, the Court will proceed to the merits of the parties’ cross-motions.

 D. AS TO THE MATERIALS TO-BE-CONSIDERED BY THE COURT.

        As a preliminary matter, the Court must determine the scope of the evidence within its

 consideration when deciding the cross-motions. Specifically, the Defendant cited affidavits from

 Mike Ryalls (“Ryalls”), its Chief Strategic Officer, and Erin Harness (“Harness”), its Chief

 Compliance Officer, Director of Administration and Compliance, and Corporate Representative,

 in its Rule 56.1 Statement. In relevant part, both affidavits state:

        When RGS receives debts from Capital One, RGS does not add any late fees or
        interests to the debt. The debt remains the same during the entire time RGS has the
        debt for collection. The amount sought in the Initial Letter remained static and was
        not subject to change during the time RGS was collecting the debt. This is also
        reflected in the Account Notes, which shows no interest or fees.

        At no point while RGS has possession of the debt at issue did the amount of the
        debt change. The "Amount Owed" remained static during the time RGS was
        collecting the debt, as no interest or fees were or would have been added to the debt
        during this time.

        Plaintiff could have satisfied the debt by either paying the Amount Owed in full or
        by paying the Reduction Offer. Either payment plan would have satisfied the debt.

                                                    7
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 8 of 21 PageID #: 304



 ECF 23-2 ¶¶ 6–8; ECF 27-1 ¶¶ 6–8. The Plaintiff objects and contends that the Court should strike

 the Ryalls and Harness Affidavits because, first, the Defendant failed to timely disclose Ryalls as

 a potential witness and, second, they supposedly contradict the Defendant’s responses to the

 Plaintiff’s interrogatories and requests for admission.

          As an initial matter, the Plaintiff’s arguments are procedurally flawed. She seeks preclusion

 under Rule 37(c), but has filed no motions, formal or informal, affirmatively requesting such relief.

 The Plaintiff cannot obtain the imposition of sanctions on the Defendant by merely asserting their

 propriety in an opposition brief. See Masters v. Wilhelmina Model Agency, No. 02-cv-4911, 2003

 WL 21089073, at *1 (S.D.N.Y. May 13, 2003) (denying request for Rule 37 sanctions raised solely

 in an affidavit in connection with a motion for class certification). Even disregarding this

 procedural defect, the Plaintiff’s objections are also substantively flawed. For the reasons

 explained below, the Court will consider the affidavits.

          1. As to the Preclusion of the Ryalls Affidavit.

          Rule 26(a)(1) requires that, at the outset of a civil lawsuit, parties must disclose the name

 of “each individual ... that the disclosing party may use to support its claims or defenses[.]”

 Fed.R.Civ.P. 26(a)(1)(A)(i). It also mandates that a party disclose documents that may be used “to

 support its claims or defenses.” Fed.R.Civ.P. 26(a)(1)(A)(ii). Pursuant to Rule 26(e), a party is

 obligated to timely supplement or correct its initial Rule 26 disclosures, and its responses to

 interrogatories and document demands, “if the additional or corrective information has not

 otherwise been made known to the other parties during the discovery process or in writing.”

 Fed.R.Civ.P. 26(e)(1)(A). The purpose of Rule 26(e) is to prevent the “sandbagging” of a party

 with new evidence at trial or on a motion. Ebewo v. Martinez, 309 F.Supp.2d 600, 607 (S.D.N.Y.

 2004).

                                                   8
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 9 of 21 PageID #: 305



         Rule 37(c) provides that “[i]f a party fails to provide information or identify a witness as

 required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply

 evidence on a motion, at a hearing, or at trial, unless the failure was substantially justified or is

 harmless.” Fed.R.Civ.P. 37(c)(1). “Substantial justification may be demonstrated where there is

 justification to a degree that could satisfy a reasonable person that parties could differ as to whether

 the party was required to comply with the disclosure request, or if there exists a genuine dispute

 concerning compliance.” Ritchie Risk–Linked Strategies Trading (Ireland), Ltd. v. Coventry First

 LLC, 280 F.R.D. 147, 159 (S.D.N.Y. Feb. 15, 2012). An omission or delay in disclosure is harmless

 where there is “an absence of prejudice” to the offended party. Id.; see Aboeid v. Saudi Arabian

 Airlines Corp., No. 10-cv-2518, 2011 WL 5117733, at *2 (E.D.N.Y. Sept. 6, 2011).

         Preclusion is a “harsh remedy” that “should be imposed only in rare situations.” Izzo v.

 ING Life Ins. & Annuity Co., 235 F.R.D. 177, 186 (E.D.N.Y.2005) (quoting Update Art, Inc. v.

 Modiin Publ'g, Ltd., 843 F.2d 67, 71 (2d Cir. 1988)). While a finding of bad faith is not required

 to justify preclusion of evidence under Rule 37, a court may consider bad faith in its analysis. See

 Design Strategy, Inc. v. Davis, 469 F.3d 284, 296 (2d Cir. 2006). Courts enjoy broad discretion in

 deciding whether and how to fashion a sanction pursuant to Rule 37. See Design Strategy, 469

 F.3d at 294. In determining whether to exercise its discretion to preclude evidence under Rule 37,

 courts examine (1) the party's explanation for the failure to comply with the discovery rules; (2)

 the importance of the precluded evidence; (3) the prejudice suffered by the opposing party as a

 result of having to prepare to address the new evidence; and (4) the possibility of a continuance.

 See Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006) (citing Softel, Inc. v. Dragon Med.

 & Scientific Comm'ns, Inc., 118 F.3d 955, 961 (2d Cir. 1997)); Gotlin v. Lederman, No. 04-cv-

 3736, 2009 WL 2843380, at *3 (E.D.N.Y. Sept. 1, 2009).

                                                    9
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 10 of 21 PageID #: 306



         The Court finds the Defendant’s failure to include Ryalls in its Rule 26(a) disclosures to

  be harmless. Although the Defendant’s initial disclosures omitted him, Ryalls signed the

  Defendant’s response to the Plaintiff’s interrogatories – one of only two documents that the

  Plaintiff cites as evidence in support of her claims. Therefore, the Plaintiff possesses no reasonable

  basis for asserting bad faith or prejudice because the very documents she relies on to establish her

  case disclose Ryalls’s existence as a potential affiant. See Evans v. United States, 978 F. Supp. 2d

  148, 155 (E.D.N.Y. 2013) (Spatt, J.) (finding omission of affiant from Rule 26 disclosures

  harmless because the plaintiff identified the affiant in interrogatories, which “clearly show[ed] that

  the Defendant (1) was aware that [she] was a potential witness and (2) had the opportunity to

  depose her before the close of discovery”); Morgenstern v. Cty. of Nassau, No. 04-cv-0058, 2008

  WL 4449335, at *3 (E.D.N.Y. Sept. 29, 2008) (denying motion to strike two affidavits offered by

  defendants in support of summary judgment for failure to disclose under Rule 26 because the

  plaintiff was aware of the affiants' identities from previous document requests concerning them

  and was thus on notice that they were potential witnesses).

         Therefore, the Court denies the Plaintiff’s request for preclusion under Rule 37(c).

         2. As to the “Admissions” in the Defendant’s Discovery Responses.

         The Plaintiff contends that the Court should disregard the Ryalls and Hensen Affidavits

  because the Defendant’s responses to the Plaintiff’s Rule 36 requests admitted: The credit

  agreement between Plaintiff and the original creditor provided for the accrual of interest on any

  unpaid balance; and the credit agreement between Plaintiff and the original creditor provided for

  the accrual of late fees for any missed payments. ECF 24-5 at 4. According to the Plaintiff, these

  admissions mean that the Defendant cannot rely on the Ryalls and Hensen Affidavits to dispute

  that interest was accruing when the Defendant sent the Letter. As support, the Plaintiff cites Rule

                                                   10
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 11 of 21 PageID #: 307



  36(b), which provides that any “matter admitted under this rule is conclusively established unless

  the court, on motion, permits the admission to be withdrawn or amended.” Fed.R.Civ.P. 36(b).

         The Court disagrees that the Defendant’s admissions have any bearing on the admissibility

  of the Ryalls and Hensen Affidavits. The admissions only establish the terms of the agreement

  between the Plaintiff and Capital One. The Ryalls and Hensen affidavits, on the other hand, speak

  to the actual status of the Plaintiff’s debt at the time she received the Letter. It can simultaneously

  be the case that the Defendant possessed the right to collect interest and late fees from the Plaintiff

  and that the Defendant did not in fact seek to collect those additional charges. Accordingly, the

  facts admitted to by the Defendant, that the credit agreement provided for accrual of interest and

  late fees, do not preclude the Defendant from introducing evidence that interest and late fees were

  not actually accruing.

         Therefore, the Court denies the Plaintiff’s request for preclusion under Rule 36.

  E. AS TO THE PLAINTIFF’S CLAIMS UNDER SECTION 1692E.

         Section 1692e provides that “[a] debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.” 15 U.S.C. §

  1692e. There are sixteen subsections that contain a non-exhaustive list of banned practices,

  including as relevant here, “[t]he false representation of . . . the character, amount, or legal status

  of any debt.” Id. § 1692e(2)(a). A collection notice also violates Section 1692e “when it can be

  reasonably read to have two or more different meanings, one of which is inaccurate.” Russell v.

  Equifax A.R.S., 74 F.3d 30, 35 (2d Cir. 1996), i.e., when it violates the “least sophisticated

  consumer” standard. See Clomon, 988 F.2d at 1318.

         In Avila v. Riexinger & Associates, LLC, 817 F.3d 72 (2d Cir. 2016), the Second Circuit

  established that a debt collector violates Section 1692e by stating the “current balance” of a

                                                    11
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 12 of 21 PageID #: 308



  consumer's debt without disclosing that the balance is increasing due to the accrual of interest or

  fees. It explained that collection notices of that sort are misleading because “[a] reasonable

  consumer could read the notice and be misled into believing that she could pay her debt in full by

  paying the amount listed on the notice,” whereas, in reality, such a payment would not settle the

  debt. Id. at 76. Therefore, the Second Circuit held that, if the amount of the debt is already

  increasing due to accruing interest or other charges, collection notices must either “accurately inform[]

  the consumer that the amount of the debt stated in the letter will increase over time, or clearly state[]

  that the holder of the debt will accept payment of the amount set forth in full satisfaction of the debt if

  payment is made by a specified date.” Id. at 77.

          The Plaintiff contends that that the facts here are identical to Avila. In the Plaintiff’s view, the

  credit agreement between her and Capital One provides that the Debt was subject to the accrual of

  interest and fees; the Defendant lacked the authority to change, waive or modify any terms of that

  agreement; and thus by necessity the amount of her balance was increasing when the Defendant sent

  the Letter. Therefore, she believes Avila required the Defendant to include disclosures in that regard

  so as to not violate the least sophisticated consumer standard.

          The fatal flaw in the Plaintiff’s argument, however, is that the amount of her debt was not

  increasing. The Ryalls and Hensen affidavits establish that that the Defendant did not add any late fees

  or interests to the Debt once received from Capital One. In other words, the amount owed by the

  Plaintiff remained static and the Plaintiff could have satisfied the Debt by either paying the Amount

  Owed in full or by paying the Reduction Offer. The Defendant thus bore no obligation to provide

  additional disclosures because the Debt never triggered the initial predicate required for Avila to apply

  in the first place – i.e., “interest and fees that accumulated after the notice was sent but before the

  balance was paid.” Id. at 76.



                                                      12
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 13 of 21 PageID #: 309



          The Second Circuit addressed the same facts in Taylor v. Fin. Recovery Servs., Inc., 886 F.3d

  212 (2d Cir. 2018). The plaintiffs fell into credit card debt with a bank, who placed their debts with a

  collection agent after they defaulted on their payments. The collection agent sent a series of collection

  notices to the plaintiffs stating a “balance due” without any statement regarding whether those balances

  were accruing interests or fees. The plaintiffs brought an FDCPA claim against the collection agent,

  arguing the absence of additional statements regarding interest and fees made the notices misleading

  within the meaning of Section 1692e. The district court granted summary judgment for the defendant

  in light of “unrebutted evidence that neither [plaintiffs’] debt had accrued interest or fees during the

  time those debts were placed with the company.” Id. at 213.

          The Second Circuit affirmed, holding “if a collection notice correctly states a consumer's

  balance without mentioning interest or fees, and no such interest or fees are accruing, then the

  notice will neither be misleading within the meaning of Section 1692e, nor fail to state accurately

  the amount of the debt under Section 1692g.” Id. at 215. In doing so, the court recognized the

  distinction between the letter in Avila and the one before it. While the Avila letter was

  “prejudicially misleading” because the plaintiffs had “paid the stated balance of her debt only to

  find herself still on the hook for an unpaid balance that was accumulating interest,” the Taylor

  letter “was accurate: prompt payment of the amounts stated in [the plaintiffs’] notices would have

  satisfied their debts.” Id. at 214.

          Consequently, the Second Circuit explicitly rejected the argument that the “notices were

  misleading because, even if [the creditor] did not accrue post-placement interest on their debts, it

  nonetheless retained the right to do so.” Id. at 215. It explained:

          Even if such a right existed, [the defendant’s] collection notices were not misleading
          because no interest or fees were being charged and [plaintiffs] could have satisfied their
          debts by making reasonably prompt payment of the amounts stated in the notices. In
          other words, the debts remained static long enough to permit [plaintiffs] to satisfy them
          through prompt repayment of their respective balances due, and, as we have already

                                                      13
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 14 of 21 PageID #: 310



          explained, failing to disclose that a debt is static is not misleading within the meaning
          of Section 1692e.

  Id. Put another way, Collection agents do not have to establish with metaphysical certainty that the

  debt could never accrue interest or other fees in order to omit the mention of such charges from a

  collection notice. See Dick v. Enhanced Recovery Co., LLC, No. 15-cv-2631, 2016 WL 5678556, at *5

  (E.D.N.Y. Sept. 28, 2016) (“[T]here is no requirement that every statement in a debt collection notice

  include an extra assurance that the fact stated will not change in the future.”). Rather, it suffices that

  the debt was static at the time, even if the creditor could assess additional charges at a later date, so

  long as the balance due in the collection notice accurately reflects the amount that would satisfy the

  debt through reasonably prompt payment.

          Confirming this interpretation of Taylor, the Second Circuit in Derosa v. CAC Fin. Corp., 740

  F. App'x 742 (2d Cir. 2018) affirmed a summary judgment against an amount-of-the-debt claim based

  on a declaration by the defendant collection agency that “the amount [the defendant] sought to collect

  remained static, and two debt-collection letters, one of which [the plaintiff] acknowledges receiving,

  reflecting that the amount [the defendant] sought to collect did not change” upon receipt from the

  original creditor. Id. at 743. The plaintiff on appeal argued that whether his account continued to accrue

  interest was a disputed factual issue because she furnished a “a generic credit card agreement, which

  she alleged showed that the account would continue to accrue interest and fees even in default.” Id.

  The Second Circuit disagreed, explaining that “the fact that the account accrued interest and fees when

  being administered by the original creditor is not indicative of how the account would function when

  transferred to a debt-collection agency like CAC.” Id.

          In the Court’s view, these cases defeat the Plaintiff’s theory as a matter of law. Even if Capital

  One retained the right to impose additional charges under the credit agreement, the fact remains that

  the Plaintiff could have resolved the Debt by paying her then-current balance due of $3,981.89 or the

  reduced settlement offer of $2,389.14. Most importantly, this fact is undisputed. The Ryalls and
                                                     14
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 15 of 21 PageID #: 311



  Hensen Affidavits are the only evidence regarding the actual status of the Debt; the Plaintiff presents

  no evidence showing that the interest and late fees were in fact accruing or that paying the amounts

  stated in the Letter would not have discharged her debt. As a result, the Court finds that the Defendant

  accurately stated the amount of the Debt. See Homa v. GC Servs. Ltd. P'ship, No. 17-cv-1661, 2018

  WL 4636816, at *5 (E.D.N.Y. Sept. 27, 2018) (“Under Taylor and Avila, Defendant did not violate its

  duty to set forth the amount due because Plaintiffs could have satisfied their debts by making prompt

  payment for the amount set forth in their respective Letters.").

          Therefore, the Court grants summary judgment in favor of the Defendant regarding the

  Plaintiff’s claims under Section 1692e.

  F. AS TO THE PLAINTIFF’S CLAIMS UNDER SECTION 1692G.

          Section 1692g requires debt collectors to provide a consumer “validation notice” to

  consumers in or within five days of the debt collector’s initial communication with the consumer.

  The “validation notice” must include:

          (1) the amount of the debt;

          (2) the name of the creditor to whom the debt is owed;

          (3) a statement that unless the consumer, within thirty days after receipt of the
          notice, disputes the validity of the debt, or any portion thereof, the debt will be
          assumed to be valid by the debt collector;

          (4) a statement that if the consumer notifies the debt collector in writing within the
          thirty-day period that the debt, or any portion thereof, is disputed, the debt collector
          will obtain verification of the debt or a copy of a judgment against the consumer
          and a copy of such verification or judgment will be mailed to the consumer by the
          debt collector; and

          (5) a statement that, upon the consumer’s written request within the thirty-day
          period, the debt collector will provide the consumer with the name and address of
          the original creditor, if different from the current creditor.

  15 U.S.C. § 1692g(a).


                                                     15
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 16 of 21 PageID #: 312



            Even when the initial validation notice is adequate, a defendant “may still be liable under

  § 1692g and § 1692e(10) if it sends a subsequent communication within the validation period that

  ‘overshadows or contradicts’ such notice.” Barrientos v. Law Offices of Mark L. Nichter, 76

  F.Supp.2d 510, 513 (S.D.N.Y. 1999) (quoting Russell, 74 F.3d at 34–35). That is, “[e]ven if a debt

  collector conveys the required information, the collector nonetheless violates the Act if it conveys

  that information in a confusing or contradictory fashion so as to cloud the required message with

  uncertainty.” DeSantis v. Computer Credit Inc., 269 F.3d 159, 161 (2d Cir. 2001) (quoting Russell,

  74 F.3d at 35). In that regard, “‘[a] debt collection notice is overshadowing or contradictory if it

  fails to convey the validation information clearly and effectively and thereby makes the least

  sophisticated consumer uncertain as to her rights.’” Omogbeme v. Risk Mgmt. Alternatives, Inc.,

  No. 01-cv-7293, 2003 WL 21909773, at *2 (E.D.N.Y. Aug. 4, 2003) (quoting Savino v. Computer

  Credit Inc., 164 F.3d 81, 85 (2d Cir. 1998)). Further, a collection notice may be found to be

  deceptive if it “can be reasonably read to have two or more different meanings, one of which is

  inaccurate.” Russell, 74 F.3d at 35 (citing Clomon, 988 F.2d at 1319); see also DeSantis, 269 F .3d

  at 161.

            The Plaintiff contends that the Letter runs afoul Section 1692g because, first, it misstated

  the amount of the Debt and, second, because its language overshadows and/or contradicts the

  language required by Section 1692g(a). In the Court’s view, both theories fail.

            1. As to the Amount of the Debt.

            In Carlin v. Davidson Fink LLP, 852 F.3d 207 (2d Cir. 2017), the Second Circuit held that

  a validation notice violated Section 1692g by articulating the amount of the debt in the form of a

  “Payoff Statement” that allowed the plaintiff to retire his debt by paying the “Total Amount Due”

  stated in the letter through some future date. That “Total Amount Due,” however, was merely an

                                                    16
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 17 of 21 PageID #: 313



  estimate. The letter noted that “the Total Amount Due may include estimated fees, costs, additional

  payments, and/or escrow disbursements that will become due prior to the ‘Statement Void After’

  date, but which are not yet due as of the date this Payoff Statement is issued,” and that the plaintiff

  would receive a refund in the amount of any overpayment. Id. at 211 However, the notice did not

  specify what the estimated fees, costs and additional payments were, and thus failed to clearly state

  the amount of the debt. Id. Accordingly, the Second Circuit found the statement to be incomplete

  because it “omit[ted] information allowing the least sophisticated consumer to determine the

  minimum amount she owes at the time of the notice, what she will need to pay to resolve the debt

  at any given moment in the future, and an explanation of any fees and interest that will cause the

  balance to increase.” Id. at 216.

         The Plaintiff analogizes the Letter to the collection notice in Carlin because it similarly

  contained no explanatory language regarding the possibility that her balance might increase.

  However, the Plaintiff misconstrues Carlin, which only applies when the collection agent provides

  a debtor “an estimated, future amount that [the debtor] might owe, rather than the total, present

  amount that [the debtor] did owe.” Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d 236, 241 (2d

  Cir. 2019). Here, the Defendant provided the Plaintiff with the amount actually owed under a

  static debt. Her balance was not increasing when the Defendant sent the letter and she knew exactly

  the amount she would need to pay to resolve the debt, taking the Letter outside of Carlin’s purview.

  See Shevchuk v. Advanced Call Ctr. Techs., LLC, No. 18-cv-00894, 2019 WL 1441129, at *3

  (E.D.N.Y. Apr. 1, 2019) (“[W]here, as here, the debt collector has already informed the consumer

  of the minimum amount she owes at the time of the notice, Carlin simply lacks relevance.”);

  Taubenfliegel v. EGS Fin. Care, Inc., No. 18-cv, 2018 WL 3079697, at *3 (E.D.N.Y. June 21,

  2018) (“Carlin addresses what a letter needs to do when it does not state the minimum amount

                                                    17
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 18 of 21 PageID #: 314



  owed.... [It] does not add on additional requirements if the letter already states the minimum

  amount due, rather than an estimate.”); Timoshenko v. Mullooly, Jeffrey, Rooney & Flynn, LLP,

  No. 17-cv-4472, 2018 WL 1582220, at *3 (E.D.N.Y. Mar. 30, 2018) (“The problem with the

  collection letter in Carlin was that it did not clearly communicate the amount of debt due at the

  time the letter was sent . . . The Collection Letter in this case did state the amount of the debt”).

         To the extent the Plaintiff contends that the Letter failed to include a breakdown of interest

  and late fees already accrued, which is an argument not clearly presented, Second Circuit precedent

  establishes that “a debt collection letter that informs the consumer of the total, present quantity of

  his or her debt satisfies Section 1692g, notwithstanding its failure to inform the consumer of the

  debt's constituent components or the precise rates by which it might later increase.” Kolbasyuk v.

  Capital Mgmt. Servs., LP, 918 F.3d at 241.

         Therefore, the Court grants summary judgment in favor of the Defendant regarding the

  Plaintiff’s amount of the debt claim under Section 1692g(a).

         2. As to Whether the Collection Notice is Overshadowing or Contradictory.

         The Plaintiff argues that the statements in the letter overshadow the Plaintiff’s validation

  rights because: (1) Defendant’s settlement offers do not state a date by which payment must be

  made; (2) the Letter emphasizes the demand for payment; (3) the validation language is obscured

  by the demands for payment which appear before, alongside and below the validation language;

  and (4) the Letter’s contradictory statements would be confusing to the least sophisticated

  consumer.

         The Plaintiff’s conclusory allegations do not accurately set forth the actual content of the

  Letter. The Letters merely described the nature of the Debt; explained the various methods

  available for resolving the Debt; provided the Defendant’s contact information; and then in bold-

                                                    18
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 19 of 21 PageID #: 315



  face type advised the Plaintiff as to her validation rights under Section 1692g. It neither demanded

  immediate payment nor payment before expiration of the 30-day validation period. It did not

  threaten any action if payment was not received. It did not emphasize any particular action or form

  of communication. And it did not present the Section 1692g language any differently than it

  presented any other information on the letter.

         As a result, the Letter is plainly distinguishable from the barrage of cases set forth in the

  Plaintiff’s briefs without any explanation of their relevance or comparison to the relevant facts.

  Each case contained coercive or obfuscatory language which is notably absent from the Letter. See

  Vu v. Diversified Collection Servs., Inc., 293 F.R.D. 343, 359 (E.D.N.Y. 2013) (finding the letter

  contradicted a portion of the validation notice stating “that a consumer must write to dispute the

  debt or obtain certain information” by “by specifically requesting that Plaintiff refrain from

  correspondence by mail”); Sharpe v. Midland Credit Mgmt., 269 F. Supp. 3d 648, 656 (E.D. Pa.

  2017) (finding overshadowing based on “the Letter's confusing and contradictory instructions with

  respect to the location of the debtors rights, coupled with the small and inconspicuous text of the

  validation notice itself”); Oberther v. Midland Credit Mgmt., Inc., 45 F. Supp. 3d 125, 131–32 (D.

  Mass. 2014) (concluding that the statement describing what a consumer “need[s] to do to stop this

  process from continuing” overshadowed by providing only two options for preventing referral,

  without providing the additional option of disputing the debt); Gammon v. Joseph H. Belzer, P.A.,

  No. 96-cv-5936, 1997 WL 189291, at *4 (N.D. Ill. Apr. 11, 1997) (“[D]ebt collection letters which

  have been found to violate § 1692g . . . contain misleading, confusing and often threatening

  language, which could intimidate an unsophisticated consumer”); Unger v. Nat'l Revenue Grp.,

  Ltd., No. 99-cv-308, 2000 WL 1897346, at *3 (E.D.N.Y. Dec. 8, 2000) (finding overshadowing

  based on the letter stating “‘Payment in full is due now,’ . . . followed by language that both

                                                   19
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 20 of 21 PageID #: 316



  confuses the validation language substantively and appears in larger print structurally”); Sokolski

  v. Trans Union Corp., 53 F. Supp. 2d 307, 311, 313 (E.D.N.Y. 1999) (finding overshadowing

  based on statements in the letter stating “[t]o avoid damaging your credit record, please pay the

  amount at once” and “[f]or your own benefit, please protect your credit record by paying now”);

  Barrientos, 76 F. Supp. 2d at 514 (finding overshadowing based on statements in letter that the

  defendant was authorized “to take any lawful action we deem necessary to collect this debt,” and

  urging the plaintiff to “make payment today so we can put this matter to rest”).

         The facts here more closely resemble the sort of garden-variety settlement offers which

  routinely withstand scrutiny under the FDCPA. See, e.g., Lerner v. Forster, 240 F. Supp. 2d 233,

  238 (E.D.N.Y. 2003) (“[I]t does not follow that simply because a collection letter instructs a

  consumer to contact a debt collector that the validation notice is necessarily overshadowed or

  contradicted.”); Harrison v. NBD Inc., 968 F. Supp. 837, 848 (E.D.N.Y. 1997) (finding that a

  “claim for overshadowing . . . premised solely on [the] offer of a special discount if the debt is

  paid within the 30-day validation period” was “insufficient to state a claim upon which relief can

  be granted”); Stark v. RJM Acquisitions LLC, No. 08-cv-2309, 2009 WL 605811, at *5 (E.D.N.Y.

  Mar. 9, 2009) (finding “as a matter of law, that a settlement offer contained in a debt collector's

  initial communication with a debtor does not overshadow or contradict a validation notice

  contained in that same communication”); Soffer v. Nationwide Recovery Sys., Inc., No. 06-cv-435,

  2007 WL 1175073, at *5 (E.D.N.Y. Apr. 19, 2007) (rejecting argument that “the mere inclusion

  of a settlement offer in a debt collection letter containing a validation notice would constitute a per

  se violation of the FDCPA”); Omogbeme, 2003 WL 21909773, at *3 (finding inclusion of

  settlement offer with several “payment coupons” in initial communication “cannot be seen as

  overshadowing the contents of the included validation notice”).

                                                    20
Case 2:17-cv-04917-ADS-AKT Document 36 Filed 09/06/19 Page 21 of 21 PageID #: 317



          Therefore, the Court grants summary judgment in the Defendant’s favor regarding the

  Plaintiff’s overshadowing claim.

                                       III. CONCLUSION

          For the foregoing reasons, the Court denies the Plaintiff’s motion for summary judgment,

  grants the Defendant’s motion for summary judgment in its entirety, and dismisses all of the

  Plaintiff’s claims. The Clerk of the Court is directed to enter judgment for the Defendant and to

  close this case.




           It is SO ORDERED:

   Dated: Central Islip, New York

           September 6, 2019

                                                      ____/s/ Arthur D. Spatt_____

                                                       ARTHUR D. SPATT

                                                   United States District Judge




                                                 21
